 
 
I 
108th CONGRESS
2d Session
H. R. 5411 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2004 
Mr. Markey introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To amend the the Atomic Energy Act of 1954 to restrict exports of nuclear related materials and equipment. 
 
 
1.Short titleThis Act may be cited as the Iran Nuclear Proliferation Prevention Act. 
2.Prohibition on nuclear trade with Iran 
(a)In generalChapter 11 of the Atomic Energy Act of 1954 is amended by adding at the end the following new section: 
 
135.Prohibition on nuclear trade with Iran’s nuclear suppliers 
(a)ProhibitionsNotwithstanding any other provision of this Act, any international arrangement or any agreement for cooperation made pursuant to this Act, or any other provision of law, no license, approval, or authorization for the export or reexport, or transfer, or retransfer, whether directly or indirectly, of any— 
(1)special nuclear material, 
(2)source material, 
(3)byproduct material, 
(4)production facility, 
(5)utilization facility, 
(6)items or components which are designed or intended to be used in a production or utilization facility, or with respect to which there is a risk of diversion for use in such a facility, 
(7)items or components which are designed or intended for use in the construction of a production or utilization facility, 
(8)items and assistance requiring any authorization, licensing, or other approval pursuant to this Act, or 
(9)any nuclear-related items on the Commerce Control List maintained under part 774 of title 15, Code of Federal Regulations (or any successor to such list),may be made to any country that the President determines has, since January 1, 2004, provided to the Islamic Republic of Iran any special nuclear material, source material, byproduct material, production facility, utilization facility, or items, components, or technologies which are or can be used in a production or utilization facility or in (or to develop, test, or manufacture) a nuclear explosive device. 
(b)ExceptionsSubsection (a) shall not apply to exports, reexports, transfers, or retransfers of radiation monitoring technologies, surveillance equipment, seals, cameras, tamper-indication devices, nuclear detectors, monitoring systems, or equipment necessary to safely store, transport, or remove hazardous materials, whether such items, services, or information are regulated by the Department of Energy, the Department of Commerce, or the Nuclear Regulatory Commission, except to the extent that such technologies, equipment, seals, cameras, devices, detectors, or systems are available for use in the design or construction of nuclear reactors or nuclear weapons. 
(c)WaiversThe President may waive the application of subsection (a) to a country if the President determines and certifies to the Congress that the waiver will not result in any increased risk that the Islamic Republic of Iran will acquire nuclear weapons, nuclear reactors, or any materials or components of nuclear weapons and that— 
(1)the government of such country has not, within the preceding 12-month period, provided any material support to the Islamic Republic of Iran in acquiring nuclear materials, nuclear reactors, or any technology or component which is or could be used to manufacture a nuclear explosive device; 
(2)in the judgment of the President, the government of such country has provided adequate, verifiable assurances that it will cease all further exports or transfers of nuclear-weapons-usable technology or material, and has put in place and enforced effective export controls on transfers or exports of such technology or material by nongovernmental entities; 
(3)the waiver is in the vital national security interest of the United States; or 
(4)the waiver is essential to prevent or respond to a serious radiological hazard in the country receiving the waiver that may or does threaten public health and safety. 
(d)Cooperative Threat Reduction ProgramsThis section shall not apply to any license, approval, or authorization which the President determines is necessary to implement Cooperative Threat Reduction Programs. For purposes of this subsection, Cooperative Threat Reduction Programs are the programs specified in section 1501(b) of the National Defense Authorization Act for Fiscal Year 1997 (Public Law 104–201; 110 Stat. 2731; 50 U.S.C. 2362 note). 
(e)ApplicationThis section shall apply with respect to any license, approval, or authorization described in subsection (a) which is made, or required to be made, on or after the date of the enactment of this section. . 
(b)Conforming amendmentThe table of contents of the Atomic Energy Act of 1954 is amended by inserting after the item relating to section 134 the following new item: 
 
 
Sec. 135. Prohibition on nuclear trade with Iran’s nuclear suppliers.  
3.Report to CongressNot later than 6 months after the date of the enactment of this Act, the President shall submit a report to the Congress containing the following information: 
(1)A complete list of missile and nuclear materials and technology provided to Iran by any entity in the People’s Republic of China, including the Chinese Government, or by the government of, or any other entity in, any other country.  
(2)An estimate and assessment of the current status of efforts by Iran to acquire nuclear explosives and their delivery vehicles. 
(3)An assessment of the extent to which the agreement recently reached between the Islamic Republic of Iran and the governments of Great Britain, France, and Germany could effectively limit further efforts by Iran to acquire nuclear explosives. 
(4)An evaluation of the basis for and credibility of claims recently set forth by an Iranian resistance group that Iran may be enriching uranium at a secret facility unknown to United Nations weapons inspectors. 
(5)Whether the United States has provided United Nations and International Atomic Energy Agency (IAEA) weapons inspectors with full access to the intelligence that forms the basis for any conclusion that Iran is actively pursuing a nuclear weapons program. 
(6)The steps the United States is taking to ensure that the United Nations and IAEA inspectors receive full access to all suspected Iranian nuclear sites and that the United States works together with the international community to ensure that Iran provides such inspectors with full cooperation in their efforts to verify that Iran has complied with its obligations under the Treaty on the Non-Proliferation of Nuclear Weapons and the agreement referred to in paragraph (3). 
 
